UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6186



JOEL MILTON BRYANT,

                                           Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; ATTORNEY GENERAL OF
THE COMMONWEALTH OF VIRGINIA; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-37-S)


Submitted:   June 8, 1999                  Decided:   June 28, 1999


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joel Milton Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joel Milton Bryant seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Bryant v. Virginia, No. CA-

99-37-S (D. Md. Jan. 13, 1999).*       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




    *
       Although the district court’s order is marked as “filed” on
January 12, 1999, the district court’s records show it was entered
on the docket sheet on January 13, 1999. Pursuant to Fed. R. Civ.
P. 58 and 79(a), we consider this date as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                   2